Case 1:19-cv-09785-AT Document11 Filed 04/17/20 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
ROBERT L. WILMOT. DOC #:
DATE FILED: _ 4/17/2020
Plaintiff,
-against- 19 Civ. 9785 (AT)
MONSANTO COMPANY, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On January 7, 2020, the Court ordered the parties to submit a joint letter and proposed case
management plan by February 26, 2020. ECF No. 5. The submission being overdue, the Court
issued an order directing the parties to submit their joint letter and proposed case management plan
by February 28, 2020. ECF No. 7. That submission was also overdue. On March, 2, 2020 the Court
directed the parties to submit their joint letter and proposed case management plan by March 11,
2020. ECF No. 8. That submission is also overdue. On March 17, 2020, the Court direct the parties
to submit their joint letter and proposed case management plan by April 14, 2020. ECF No. 10. That
deadline has also passed.

Accordingly, the initial pretrial conference scheduled for April 21, 2020 is ADJOURNED to
May 21, 2020, at 10:20 a.m. By May 14, 2020, the parties shall submit their joint letter and
proposed case management plan. Moreover, the complaint states that this case is implicated by a
pending Multidistrict Litigation (“MDL”). Compl. § 6, ECF No. 1. In the joint letter, Plaintiff shall
provide an update as to whether Plaintiff expects this case to be transferred to the pending MDL.

Plaintiff has failed to comply with multiple court orders and is reminded that under Rule 41(b)
of the Federal Rules of Civil Procedure, an action may be dismissed “[i]f the plaintiff fails to
prosecute or to comply with [the federal rules] or a court order.” “Rule 41(b) gives the district court
authority to dismiss a plaintiffs case swa sponte for failure to prosecute.” Davis v. Town of
Hempstead, 597 F. App’x 31, 32 (2d Cir. 2015) (internal quotation marks omitted).

SO ORDERED.

Dated: April 17, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
